Order unanimously reversed and determination of Zoning Board of Appeals annulled, with costs, without prejudice to a reapplication. Memorandum: The evidence presented was insufficient to empower the board to grant a variance. (Matter of Otto v. Steinhilber, 282 N. Y. 71; Matter of Crossroads Recreation v. Broz, 4 N Y 2d 39; Matter of Gerling v. Board, of Zoning Appeals, 6 A D 2d 247.) (Appeal from order of Monroe Special Term denying motion of petitioners to annul determination of Zoning Board.) Present Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.